Citation Nr: 0335174	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  96-34 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the right hip, to include as secondary to service-connected 
back injury with compression fractures and residual injury of 
the right knee with chondromalacia of the patella.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for an upper back 
disability, other than ankylosing spondylitis.

5.  Entitlement to service connection for iritis.

6.  Entitlement to service connection for a cervical 
disability, other than ankylosing spondylitis.

7.  Entitlement to service connection for osteoporosis.

8.  Entitlement to service connection for uveitis.

9.  Entitlement to service connection for an asbestos-related 
lung disability.

10.  Entitlement to service connection for major depression.

11.  Entitlement to service connection for ankylosing 
spondylitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to October 
1979.

This appeal originates from rating decisions dated in May 
1996, October 1997 and January 2000.  In the May 1996 rating 
decision, the RO denied the veteran's claims for service 
connection for osteoarthritis of the right hip, to include as 
secondary to service-connected residuals of a back injury 
with compression fractures and residuals of a right knee 
injury with chondromalacia of the patella.  The RO also 
denied the veteran's claim for a TDIU.  The veteran submitted 
a notice of disagreement with these issues in June 1996, and 
a statement of the case was issued in July 1996.  The veteran 
perfected this appeal to the Board of Veterans' Appeals 
(Board) with the filing of a substantive appeal in July 1996.  

In the October 1997 rating decision, the RO denied the 
veteran's claims for service connection for uveitis, an 
asbestos-related lung disability, major depression and 
ankylosing spondylitis.  The appellant submitted a notice of 
disagreement with the decision in November 1997, and a 
statement of the case was issued in May 1998.  The appellant 
perfected his appeal to the Board with the filing of a 
substantive appeal in June 1998.

In the January 2000 rating decision, the RO denied the 
veteran's claims for service connection for a left knee 
disability, an upper back disability, iritis, a cervical 
disability and osteoporosis.  The appellant submitted a 
notice of disagreement with the decision in February 2000, 
and a statement of the case was issued in February 2000.  The 
appellant perfected his appeal to the Board with the filing 
of a substantive appeal in February 2000.  

In May 2003, the veteran presented testimony before the 
undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing the veteran 
claim of secondary service connection for left knee 
disability.  However, as this claim has not been adjudicated, 
it is not properly before the Board; hence, it is referred to 
the RO for appropriate action.  

The Board's  decision on the claims for service connection 
for a left disability, for an upper back disability(other 
than ankylosing spondylitis) and for cervical disability 
(other than ankylosing spondylitis) are set forth below.  The 
remaining issues are addressed in the remand following the 
decision.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for a left knee 
disability, an upper back disability (other than ankylosing 
spondylitis) and a cervical disability (other than ankylosing 
spondylitis) has been accomplished.  

2.  There is no competent medical evidence that demonstrates 
that the veteran has, or, at any time pertinent to the 
instant claim on appeal, has had a left knee disability.   

3.  There is no competent medical evidence to show that the 
veteran has, or, at any time pertinent to the instant claim 
on appeal, has had an upper back disability (other than 
ankylosing spondylitis).   

4.  There is no competent medical evidence to show that the 
veteran has, or, at any time pertinent to the instant claim 
on appeal, has had a cervical disability (other than 
ankylosing spondylitis).   


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).

2.  The criteria for service connection an upper back 
disability (other than ankylosing spondylitis) are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

3.  The criteria for service connection for a cervical 
disability (other than ankylosing spondylitis) are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal for service connection for a 
left knee disability, an upper back disability (other than 
ankylosing spondylitis) and a cervical disability (other than 
ankylosing spondylitis) has been accomplished.

Through the January 2000 rating decision and the February 
2000 statement of the case, the RO notified the veteran of 
the legal criteria governing his claims for service 
connection for a left knee disability, an upper back 
disability (other than ankylosing spondylitis) and a cervical 
disability (other than ankylosing spondylitis), the evidence 
that has been considered in connection with these claims, and 
the bases for the denials of the claims.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support these claims, and 
has been afforded ample opportunity to submit information and 
evidence.  

The Board also finds that RO letters dated in June 2002 and 
April 2003 satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA, has also been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
the June 2002 letter, the RO again notified the veteran of 
the information and evidence needed to establish the claims 
for service connection for a left knee disability and an 
upper back disability (other than ankylosing spondylitis); 
and requested that the veteran provide information, and, if 
necessary, authorization, to enable it to attempt to obtain 
any outstanding medical evidence pertinent to these claims on 
appeal.  

The Board acknowledges that in the June 2002 letter, the RO 
requested that the veteran furnish information and/or 
evidence pertinent to claims for service connection within 60 
days, and gave the veteran 30 days to provide such 
information in the April 2003 letter regarding other service 
connection claims, whereas the governing statute provides for 
a response period of one year.  See 38 U.S.C.A. § 5103.  In a 
recent decision, the United States Court of Appeals for the 
Federal Circuit invalidated the less than one year (30-day) 
response period contained in 38 C.F.R. § 3.159(b)(1), as 
inconsistent with 38 U.S.C. § 5103(b)(1).  See Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs 
(Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  

However, the Board finds no violation of the notification 
provisions of 38 U.S.C.A. § 5103(b)(1) that would affect the 
outcome of the decision in this case.  In this regard, the 
veteran in June 2002 waived in writing the 60 day period for 
submitting evidence.  Also, since the RO's June 2002 and 
April 2003 letters, more than a year has passed without the 
submission or identification of any pertinent medical 
evidence not of record, and there has otherwise been no 
indication whatsoever, from either the veteran or his 
representative, that there is any outstanding pertinent 
evidence to obtain.  In fact, the veteran informed the RO in 
writing in April 2003 that he had no additional evidence for 
VA to obtain, and requested that the claims file be forwarded 
to the Board without further rating consideration.  He added 
that all medical records were held at the VAMC in Reno, 
Nevada, and Prescott, Arizona.  Records from both VA medical 
facilities are on file.  

Under these circumstances, the Board finds that there is no 
prejudice in going forward with a decision in the appeal of 
service connection for a left knee disability, an upper back 
disability (other than ankylosing spondylitis) and a cervical 
disability (other than ankylosing spondylitis), as any 
failure on VA's part in its duty to notify the veteran is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131;  (West 2002).  Such a determination requires a finding 
of a current disability that is related to injury or disease 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The veteran contends that he suffers from a left knee 
disability.  However, the record is devoid of any medical 
diagnosis of a left knee disability either in or following 
service.  Service medical records show only that the veteran 
sustained injuries to his right knee.  The only notation with 
respect to his left knee is the service entrance examination 
report noting that the veteran had an anterior "CS 1/2" left 
knee".  There simply is no indication of an in-service 
injury or complaints or treatment related to the veteran's 
left knee.  

Post-service medical records likewise show no left knee 
disability.  Such records include VA examination reports 
dated in 1981, 1994, 1995, 1996, 1997 and 1999, in addition 
to VA treatment records.  Moreover, with respect to a left 
knee disability, the veteran testified in May 2003 that he 
had never been diagnosed by a doctor as having a left knee 
disability, but believed that he had such a disability 
because his left knee "hurt".  Pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), aff'd sub nom.  Sanchez-Benitez v. 
Principi, 239 F. 3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  

Regarding an upper back or cervical disability, the veteran 
testified that these disabilities arose from an incident in 
service when he went down a slick metal iron ladder on his 
back.  He said that he went to sickbay and was on bed rest 
for a week or so.  However, the only service medical record 
showing treatment for the veteran's back is an October 1972 
record reflecting the veteran's complaint of extreme low back 
pain, along with a notation of "no history of trauma".  The 
veteran is already service-connected for a low back 
disability.  Also, the veteran testified that this incident 
resulted in compression fractures up and down his back, 
specifically noting T11 and T9; however, the veteran's 
service-connected back disability already includes 
compression fractures T-10 and T-11.  As far as post-service 
medical records, the veteran said he received treatment at 
the Prescott, VA medical center (VAMC), shortly after 
retiring from service.  However, records from this facility, 
as well as VA examination reports dated in 1981, 1994, 1995, 
1996, 1997 and 1999, are devoid of any findings or diagnoses 
regarding the upper back and cervical spine, other than 
ankylosing spondylitis.   

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Hence, in the absence of 
proof of present disabilities affecting the left knee, upper 
back and cervical spine (other than ankylosis spondylitis) 
(and, if so, of a nexus between such disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the veteran's assertions, and does 
not doubt the sincerity of any belief that he currently has a 
left knee disability, and upper back and cervical spine 
disabilities (other than ankylosing spondylitis) as a result 
of his military service has been considered.  However, as a 
layman without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter.  While a layman such as the veteran can 
certainly testify about his in-service experiences and 
current symptoms, he is not competent to diagnose himself as 
having a left knee, upper back or cervical spine disability, 
or to provide a medical opinion linking such disabilities to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

In the absence of competent and probative (persuasive) 
medical evidence establishing that the veteran has a left 
knee, upper back and/or cervical spine disability (other than 
ankylosing spondylitis) for which service connection is 
sought, the claims for service connection must be denied.  
Because the competent evidence neither supports the claims, 
nor is in relative equipoise on the question of the existence 
of current disabilities-the pivotal question in each claim 
under consideration-the benefit-of-the-doubt doctrine is not 
applicable in the adjudication of these claims.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a left knee disability is denied.

Service connection for an upper back disability (other than 
ankylosing spondylitis) is denied.

Service connection for a cervical spine disability (other 
than ankylosing spondylitis) is denied.




REMAND

The Board finds that additional action on the claims on 
appeal for service connection for osteoarthritis of the right 
hip, to include as secondary to residuals of a back injury 
compression fracture and right knee injury, uveitis, iritis, 
asbestos-related lung disability, ankylosing spondylitis, and 
osteoporosis is warranted before a fully informed decision 
can be made on such claims.  

With respect to right hip osteoarthritis, the veteran's 
service medical records are devoid of a diagnosis or 
treatment pertaining to the right hip.  Post-service records 
show that the veteran was diagnosed during an April 1995 VA 
orthopedic examination as having moderately severe 
degenerative arthritis of the right hip.  He was also noted 
to have moderate narrowing of the hip joints during an 
examination at the Mayo Clinic in August 1996.  However, 
contrary to these findings is an August 1996 VA orthopedic 
examination report in which the examiner notes no abnormality 
of the right hip joint on radiographs and little objective 
evidence for the veteran's hip problems.  He went on to say 
that "there does not appear to be any disease, whether 
rheumatoid or degenerative, involving the [veteran's] right 
hip".  In view of this discrepancy, the veteran should be 
afforded a new examination in order to clarify whether the 
veteran indeed has osteoarthritis of the right hip and, if 
so, the etiology of such condition, both on a direct basis 
and a secondary basis.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§§ 3.303, 3.310.

As to uveitis, service medical records show that the veteran 
was treated for eye complaints including photophobia and 
right eye pain and was assessed in October 1978 as having 
"conjunctivitis vs anterior uveitis".  Post-service medical 
records show that the veteran complained during a November 
1981 VA examination of eye pain when exposed to light and was 
found to have slight uveitis during a February 1997 VA 
examination.  He was similarly noted at a VA eye clinic in 
May 1997 as having history of anterior uveitis with mild 
symptoms, which were to be treated conservatively.  Also, at 
a VA eye clinic in May 1997, the veteran was diagnosed as 
having history of iritis secondary to ankylosis spondylitis, 
left eye.  However, when testifying to this claimed eye 
disability, in May 2003, the veteran said that he had had 
iritis in service and had two additional episodes after 
service for which he was treated with steroids.  He denied 
having any other such episodes since.  It is thus unclear 
from the evidence whether the veteran currently has a claimed 
eye disability and, if so, what disability it is (i.e., 
uveitis and/or iritis).  Accordingly, a medical opinion must 
be obtained to clarify this matter.  See 38 U.S.C.A. 
§ 5103A(d).

In regard to the claim for an asbestos-related lung 
disability, VA must determine whether military records 
demonstrate asbestos exposure during service, and, if so, 
determine whether there is a relationship between asbestos 
exposure and the claimed lung disease. M21-1, Part VI, 
7.21(d)(1) (October 3, 1997). Radiographic changes indicative 
of asbestos exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, and mesotheliomas of pleura and peritoneum. M21-1, 
Part VI, 7.21(a)(1) (October 3, 1997). The clinical diagnosis 
of asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  M21-1, Part VI, 
7.21(c) (October 3, 1997). Some of the major occupations 
involving exposure to asbestos include mining, milling, work 
in shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  M21-1, 
Part VI, 7.21(b)(1) (October 3, 1997).

In May 1993, the veteran testified that he served 
approximately one year in a naval shipyard on Mare Island 
tearing out the piping installation on the USS Proteus and 
that's where he thinks he was exposed to asbestos.  Indeed, 
his service personnel records (DD Forms 214) show that he 
served on the USS Proteus, and post-service medical records 
in February 1997 show that he had moderate restrictive lung 
disease.  Hence, in view of the veteran's plausible exposure 
to asbestos in service and present lung disability, an 
opinion must be obtained regarding whether his present lung 
disease is in any way related to service.  See 38 U.S.C.A. 
§ 5103A(d).

The veteran was not diagnosed as having ankylosing 
spondylitis until July 1996 when he was seen at the Mayo 
Clinic.  However, he is service connected for residuals of a 
back injury (resulting from a fall from a truck in 1961), to 
include compression fractures T-10 and T-11.  Accordingly, a 
medical opinion is required regarding whether the veteran's 
ankylosing spondylitis is in any way related to the veteran's 
in-service back injury.  See 38 U.S.C.A. § 5103A(d).  
Similarly, the veteran was initially diagnosed as having 
osteoporosis at a February 1997 VA examination; specifically, 
he was diagnosed as having marked osteoporosis of the spine.  
Thus, a medical opinion should also be obtained regarding 
whether this disability is in any way related to his in-
service back injury.  Id.  

Hence, the RO should arrange for the veteran to undergo all 
appropriate medical examinations.  The veteran is hereby 
advised that failure to report to any scheduled 
examination(s), without good cause, may well result in a 
denial of the claim(s).  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the appellant fails to 
report to any scheduled examination(s), the RO must obtain 
and associate with the claims file copies of any notice(s) of 
the date and time of the examination(s) sent to the veteran 
by the pertinent VA medical facility.  

With respect to the veteran's claim for service connection 
for depression, the claims file contains a February 1997 VA 
psychiatric examination report relating the veteran's 
depression to his "medical illness".  However, out of the 
five disabilities the veteran was diagnosed as having during 
the February 1997 examination, four are not service-connected 
and the fifth (joint degeneration from both injury and 
arthritis) is currently on appeal for service connection 
(namely, the issues of entitlement to service connection for 
osteoarthritis of the right hip and ankylosing spondylitis).  
Therefore, the issue of entitlement to service connection for 
depression must be deferred pending resolution of the 
currently pending issues of entitlement to service connection 
for osteoarthritis of the right hip and ankylosing 
spondylitis. 

Also, because the pending issues that are currently pending 
for service connection could have a significant impact on the 
veteran's appeal for a TDIU, the TDIU issue must be deferred 
pending completion of the appeal pertinent to the service 
connection issues.  

In view of the necessity of a remand with respect to these 
claims, the veteran should also be given the opportunity to 
update the record by providing information and/or evidence 
with respect to any additional medical treatment regarding 
the disabilities currently on appeal that have not yet been 
obtained.  The RO's letter to the veteran should advise him 
that he has a full one-year period for response.  See  
38 U.S.C.A. § 5103 (West 2002); Paralyzed Veterans of America 
(PVA) v. Secretary of Veterans Affairs (Secretary), 345 F.3d 
1334 (Fed. Cir. 2003),.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the Act has fully been complied 
with.  Hence, in addition to the actions requested above, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the Act prior to 
adjudicating the claim on appeal.  

Based on the foregoing, these matters are hereby REMANDED to 
the RO for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran he provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional pertinent evidence not 
currently of record with respect to the 
claims currently on appeal for service 
connection for osteoarthritis of the right 
hip, iritis, uveitis, osteoporosis, 
asbestos-related lung disability, major 
depression, ankylosing spondylitis and a 
TDIU.  The RO should also invite the 
appellant to submit any pertinent evidence 
in his possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(unless this period is waived, in 
writing).    

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo VA orthopedic, 
ophthalmology, pulmonary and psychiatric 
examinations.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to each physician 
designated to examine the veteran, and 
the reports of the examinations should 
include discussion of the veteran's 
documented medical history and 
assertions.  Each examiner should 
accomplish all appropriate tests and 
studies, and report all clinical findings 
in detail.  The examiners should also set 
forth all examination findings, along 
with the complete rationale for the 
conclusions reached, in printed 
(typewritten) reports. 

The orthopedic examiner should clarify 
whether the veteran actually has 
osteoarthritis of the right hip, 
osteoporosis and/or ankylosing 
spondylitits.  He should also indicate 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any of the diagnoses 
noted above, if found, are related to 
the veteran's period of active duty 
service.  With respect to the claimed 
right hip osteoarthritis, the examiner 
should also opine whether such a 
diagnosis, if found, is proximately 
related to the veteran's service-
connected residuals of a back injury 
with compression fractures and residual 
injury of the right knee.   

The ophthalmology examiner should 
indicate whether the veteran has an eye 
disability, namely iritis and/or uveitis 
and, if so, whether such disability(ies) 
is(are) at least as likely as not (i.e., 
there is at least a 50 percent 
probability) related to service.  

The pulmonary examiner should indicate 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the veteran's moderate 
restrictive lung disease is related to 
service, including asbestos exposure, 
and, whether he has any other pulmonary 
disorder related to service, to include 
exposure to asbestos.

4.  If the appellant fails to report to 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
copies of any notice(s) of the date and 
time of the examination(s) sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied with respect to the claims 
currently on appeal in accordance with 
the recent decision in PVA v. Secretary, 
as well as 38 U.S.C.A. § 5103 (West 
2002), and any other applicable legal 
precedent. 

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for osteoarthritis of 
the right hip, to include as secondary to 
residuals of a back injury compression 
fractures and right knee injury, 
ankylosing spondylitis, osteoporosis, 
uveitis, iritis and asbestos-related lung 
disease.

8.  Thereafter, the RO should consider 
the claims for service connection for 
major depression and a TDIU, and take all 
appropriate notice and development action 
consistent with the Veterans Claims 
Assistance Act of 2000, prior to 
rendering a determination.  

9.  If any benefit sought on appeal 
remains denied, the RO must issue to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



